Citation Nr: 0732861	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus type II.  

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for left knee laxity, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased disability rating for chronic 
frontal sinusitis, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to July 
1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO & IC) of the Department of Veterans Affairs (VA).  
The Baltimore, Maryland Regional Office (RO) subsequently 
assumed the role of agency of original jurisdiction for this 
appeal.

The veteran testified at a hearing before a Decision Review 
Officer at the RO in January 2006.  A transcript of that 
hearing is associated with the claims file.  

Clarification of issues on appeal

In a June 1981 rating decision, the RO granted service 
connection for the following disabilities: hypertension 
(10%); left knee laxity (10%); tinnitus (10%); bilateral 
hearing loss (0%); hiatal hernia (0%); hemorrhoids (0%) and 
chronic frontal sinusitis (0%).  The RO also denied 
entitlement to service connection for a for service 
connection for a left ankle disability.  The veteran did not 
appeal the decision.  

In a June 1984 rating decision, the RO denied entitlement to 
service connection for arthritis.  The veteran did not appeal 
this decision either.  

The veteran filed a service connection/increased rating claim 
on February 25, 2002.  

In an April 2003 rating decision, the RO & IC granted service 
connection for diabetes mellitus type II and assigned a 10 
percent rating from February 25, 2002.  Higher evaluations 
were denied for hypertension, left knee laxity and chronic 
frontal sinusitis.  The RO & IC also denied entitlement to 
service connection for right knee disability, bilateral pes 
planus, and right ankle disability and determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for left ankle 
disability and arthritis.  The veteran filed a notice of 
disagreement regarding all aspects of this decision in June 
2003 and a statement of the case (SOC) addressing all issues 
was provided in March 2005.  The veteran perfected his appeal 
in May 2005.  See VA Form 9, received in May 2005.  

Following VA examinations, the RO, in March 2007, increased 
the disability ratings for diabetes mellitus type II and 
sinusitis to 20 percent and 10 percent disabling, 
respectively.  Both ratings were effective February 25, 2002.  
Since these ratings are not the maximum available for the 
disabilities, the issues of entitlement to higher ratings 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].

The RO also granted service connection for right knee 
arthritis, right ankle sprains, bilateral pes planus, 
degenerative changes of the lumbar spine, degenerative 
changes of the cervical spine and degenerative changes of the 
left ankle and assigned each disability a 10 percent rating 
effective February 25, 2002.  To date, the veteran has not 
filed a notice of disagreement as to the disability ratings 
assigned.  Therefore, the issue of any higher evaluations for 
these disabilities is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

The Board further notes that in the March 2007 rating 
decision the RO increased the disability ratings for hiatal 
hernia and hemorrhoids to 20 percent and 10 percent 
disabling, respectively effective February 25, 2002.  
Although these issues were included on a supplemental 
statement of the case (SSOC) sent to the veteran in March 
2007, the Board finds that as these issues were not part of 
the veteran's originally perfected appeal, they are not 
before the Board.  Likewise, the issues of entitlement to 
higher ratings for tinnitus and bilateral hearing loss were 
not part of the original appeal and, therefore, are not 
before the Board regardless of the fact that they were 
included on the March 2007 SSOC.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus does not require the use 
of insulin, a restricted diet, and regulation of activities.

2.  The veteran's hypertension is not characterized by 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.

3.  The veteran's left knee disability is manifested by 
arthritis, without evidence of recurrent instability or 
subluxation, flexion limited to 30 degrees or extension 
limited to 15 degrees.

4.  The veteran's chronic frontal sinusitis is productive of 
two to three non-incapacitating episodes per year requiring 
short-term (one week to ten days) antibiotic treatment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7913 (2007).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, DC 7101 (2007).

3.  The criteria for a rating in excess of 10 percent for 
left knee laxity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, Plate II, 4.71a, DCs 5257, 5260, 
5261 (2007).

4.  The criteria for a rating in excess of 10 percent for 
chronic frontal sinusitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, DC 6512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in an April 2003 rating decision, 
awarded the veteran service connection for diabetes mellitus 
and assigned a 10 percent rating.  Thus, the veteran's 
diabetes mellitus claim was substantiated in April 2003 and 
VA no longer has any further duty to notify the veteran on 
how to substantiate his claim.  Rather, VA is required to 
fulfill its statutory duties under 38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of a higher 
rating by way of the March 2005 SOC.  Therefore, the Board 
determines that any defect in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

Regarding the other increased rating claims, the Board notes 
that the veteran was provided a compliant VCAA notice letter 
in January 2003, prior to the initial adjudication of his 
claims in the April 2003 rating decision at issue.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes reports of VA examinations 
addressing the severity of the service-connected disabilities 
- the dispositive issue.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).



Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II.  

Specific rating criteria

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, DC 7913.



DC 7913 provides the following levels of disability:

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

Analysis

The veteran's diabetes mellitus is currently rated as 20 
percent disabling.  In order for the next higher 40 percent 
rating to be warranted, the evidence would have to establish 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  The Court has 
observed that use of the conjunctive "and" means that all 
requirements would have to be met before reimbursement could 
be authorized.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  Upon review of the medical evidence, the Board finds 
that not only does the veteran not meet all of the 
requirements for a 40 percent rating, he does not meet any.  

A February 2003 VA diabetes examination indicated that the 
veteran was not on any medication and was controlling his 
blood sugar with diet and exercise.  While he watched what he 
ate, he was not on any specific diet.  Likewise, a January 
2006 VA diabetes examination reported that the veteran 
watched what he ate and had no restriction of any activities.  
It was also noted that he had never been on insulin.  

Since all three requirements for a 40 percent rating are not 
met, a higher disability rating is not warranted.  For these 
reasons and bases, the preponderance of the evidence is 
against the claim for an initial rating higher than 20 
percent for the diabetes mellitus.  And since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  

Specific rating criteria

The RO has assigned a 10 percent disability rating for 
hypertension under DC 7101.  Under this code, a 10 percent 
rating is warranted for hypertension when diastolic pressure 
is predominantly 100mm or more, or; systolic pressure is 
predominantly 160mm or more, or; with a history of diastolic 
pressure predominantly 100mm or more which requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110mm or more, 
or; systolic pressure predominantly 200mm or more.  A 40 
percent rating is warranted where diastolic pressure is 
predominantly 120mm or more; and a 60 percent rating is 
warranted where diastolic pressure is predominantly 130mm or 
more.  38 C.F.R. § 4.104, DC 7101 (2007).  

Analysis

On VA diabetes examination in February 2003, blood pressure 
was 140/80.  

On VA diabetes examination in January 2006, blood pressure 
was 170/100, 160/96 and 158/94.  

This evidence does not show any systolic blood pressure 
reading of 200 or more or a diastolic blood pressure reading 
of 110 or more.  For this reason, a 20 percent rating for 
hypertension is not proper.  Accordingly, the preponderance 
of the evidence is against assignment of a rating in excess 
of the currently assigned 10 percent for hypertension.  

Entitlement to service connection for left knee laxity, 
currently evaluated as 10 percent disabling. 

Specific rating criteria

The veteran currently has a 10 percent rating for the left 
knee disability under DC 5257.  Under this code, a 10 percent 
disability rating is warranted for slight knee impairment - 
including from recurrent subluxation or lateral instability; 
a 20 percent disability rating requires moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2007).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in VA's Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).  
That said, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

Under DC 5260, a 20 percent evaluation is warranted for 
flexion limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2007).

Under DC 5261, a 20 percent evaluation is warranted for 
extension limited to 15 degrees; a 30 percent evaluation is 
warranted for extension limited to 20 degrees; a 40 percent 
evaluation is warranted for extension limited to 30 degrees; 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion also requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Analysis

Upon review of the medical evidence of record, the Board 
finds that the veteran's left knee disability does not 
warrant a rating higher than 10 percent.  Evaluating the 
disability under DC 5257, the Board does not find medical 
evidence reflective of moderate recurrent subluxation or 
lateral instability.  During the February 2003 VA 
examination, the veteran did not report any feelings of 
subluxation or instability and none was documented on 
clinical evaluation.  On the contrary, clinical evaluation 
found no valgus or varus instability and no anterior-
posterior drawer sign.  Lachman's and McMurray's tests were 
negative.  The June 2004 VA examination revealed identical 
findings.  On the most recent VA examination in January 2006, 
clinical evaluation also showed that there was no instability 
present in the left knee.  So based on this evidence, the 
Board does not find sufficient symptomatology to warrant 
ratings higher than 10 percent under DC 5257.

And as for the extent of limitation of motion in his left 
knee, as determined by DCs 5260 and 5261, the Board also does 
not find that the medical evidence warrants a rating higher 
than 10 percent on this basis either.  The February 2003, 
June 2004 and January 2006 VA examinations all revealed range 
of motion of the left knee as 0 to 135 degrees (extension to 
flexion), with the 2006 examination noting discomfort between 
122-135 degrees flexion.  It is clear that flexion is not 
limited to 30 degrees or less in the left knee, the 
requirement for at least a 20 percent rating under DC 5260.  
Likewise, the figures do not show extension limited to 15 
degrees or less in the knee, the requirement for at least a 
20 percent rating under DC 5261.  Indeed, the VA examinations 
reflect essentially full range of motion in the left knee - 
certainly in extension.

The Board has considered, as well, whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would afford the veteran a higher 
evaluation - based on the extent of his pain and/or painful 
motion, etc.  But the medical and other evidence of record 
does not support a higher rating even with consideration of 
these provisions because there is no objective indication of 
additional functional impairment, such as limitation of 
motion above and beyond the normal range of motion generally 
shown, due to these factors.  And this includes times when 
the veteran's symptoms may be most problematic, such as 
during "flare-ups" or prolonged use of his knee.  While all 
three VA examinations indicated that the veteran had 
limitation in prolonged standing, frequent stair climbing, 
running and kneeling due to discomfort in the left knee, 
there was no evidence of either additional limitation due to 
pain or further of loss of motion due to incoordination, 
weakness, flare-up or lack of endurance after repetitive 
motion.  As previously noted, clinical evaluation has 
repeatedly shown that the veteran has essentially full range 
of motion in the left knee.  

Also keep in mind that DeLuca considerations do not apply to 
disabilities rated under DC 5257.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) [where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply].

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case.

Moreover, since the veteran has essentially normal range of 
motion in his knee, he also cannot receive separate ratings 
for limitation of flexion and extension.  See VAOGPREC 9-04 
(September 17, 2004) [where VA's Office of General Counsel 
determined that flexion (a retrograde motion) in bending the 
leg and extension (a forward motion) in straightening the 
leg, while involving limitation of motion along the same 
plane, nonetheless serve different functional roles such that 
they are not duplicative or overlapping, and that separate 
ratings may be assigned for limitation of knee flexion (DC 
5260) and for limitation of knee extension (DC 5261) without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes.].

For these reasons, the claim for a rating higher than 10 
percent for the left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  

Entitlement to an increased disability rating for sinusitis, 
currently evaluated as 10 percent disabling.  

Specific rating criteria

This veteran's sinusitis has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.97, DC 6512, which pertains to 
chronic frontal sinusitis.  DCs 6510 through 6514 pertain to 
various types of sinusitis, each of which is rated pursuant 
to a general rating formula for sinusitis. 

Under the general rating formula, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

Analysis

In this instance, the veteran's claim for an increased 
initial rating must fail.

At the February 2003 VA diabetes examination, the veteran 
reported that he got sinus infection about one to two times a 
year and that most of the time he was treated with 
antibiotics and some decongestants like Sudafed.  During the 
January 2006 VA examination, he reported getting sinus 
infections two to three times a year.  He stated that most of 
the time, if not all, antibiotics cleared up the infection 
within a week to ten days.  

This evidence does not show that the veteran experiences 
three or more incapacitating episodes per year of sinusitis 
or more than six incapacitating episodes per year, necessary 
for an increased rating.  Since this number of episodes have 
not been shown or complained of, an increased initial rating 
is not warranted.




ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II is denied.  

Entitlement to an increased rating for hypertension is 
denied.  

Entitlement to an increased rating for left knee laxity is 
denied.  

Entitlement to an increased rating for chronic frontal 
sinusitis is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


